UNITED STATES DISTRICT COURT ~ i

 

WESTERN DISTRICT OF NEW YORK \O oe eee
SSE OKA
THERESA A. MCDANIEL O/B/O X.A., SRR EN ES
Plaintiff 17-CV-1326
v. DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

Introduction

Plaintiff, Theresa A. McDaniel, brought this action pursuant to Title II of the Social

Security Act seeking review of the final decision of the Commissioner of Social Security

(“Commissioner”) denying her application for supplemental security income on behalf of XA. a

child under the age of bighifeen. ECF No. 1. Presently before the Court are the parties’ competing

motions for judgment on the pleadings. ECF Nos. 18, 25. For the reasons that follow, plaintiff’ s

motion for judgment on the pleadings (ECF No. 18) is denied, and the Commissioner’s motion
(ECF No. 25) is granted.

Background and Procedural History

On August 29, 2014, plaintiff filed an application for supplement security income on behalf

of X.A. (“child” or “X.A.” hereinafter), a child under the age of eighteen, alleging disability

beginning on July 20, 2012. Administrative Record (“AR.”) at 44-49. After the application was

denied, she timely requested a hearing. AR. at 39-41. On February 22, 2017, plaintiff appeared

with the child and her counsel, Lewis Schwartz, Esq., and testified at a hearing before

Administrative Law Judge Hortensia Haaversen (“the ALJ”). AR. at 50-74. The ALJ issued an

unfavorable decision on June 14, 2017. AR. at 13-35. Plaintiff then timely requested review by

 
the Appeals Council, which the Council denied on October 18, 2017, making the ALJ’s decision
the final decision of the Commissioner. AR. at 1-5. Plaintiff subsequently filed this lawsuit.
Legal Standard

The scope of this Court’s review of the ALJ’s decision denying benefits to plaintiff is
limited. It is not the function of the Court to determine de novo whether plaintiff is disabled.
Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012). Rather, so long as a review
of the administrative record confirms that “there is substantial evidence supporting the
Commissioner’s decision,” and “the Commissioner applied the correct legal standard,” the
Commissioner’s determination should not be disturbed. Acierno v. Barnhart, 475 F.3d 77, 80-81
(2d Cir. 2007), cert. denied, 551 U.S. 1132 (2007). “Substantial evidence is more than a mere
scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to support
a conclusion.” Brault, 683 F.3d at 447-48 (internal citation and quotation marks omitted). “Even
where the administrative record may also adequately support contrary findings on particular issues,
the ALJ’s factual findings must be given conclusive effect so long as they are supported by
substantial evidence.” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (internal quotation marks
omitted).

Individuals under eighteen years old are considered disabled when the individual “has a
medically determinable physical or mental impairment, which results in marked and severe
functional limitations, and which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than twelve months.” 42 USC. §
1382c(a)(3)(C)().

In evaluating disability claims in children, the Commissioner is required to use the three-

step process promulgated in 20 C.F.R. § 416.924. The first step requires the ALJ to determine

 
whether the child is engaged in “substantial gainful activity.” See 20 C.F.R. § 416.924(a). The
second step requires the ALJ to determine whether the child has any severe impairments, defined
as anything that causes “more than minimal functional limitations.” Jd F inally, the ALJ
determines whether the child’s impairment or combination of impairments meets, medically
equals, or functionally equals the severity of a listed impairment. Jd If the ALJ finds that the
child’s impairment or combination of impairments meets or equals a listing, the child is then
considered disabled. 20 C.F.R. §§ 416.924(d)(1).
In determining whether the child’s impairment or combination of impairments meets or

medically equals a listing, the ALJ must assess the child’s functioning in six domains:

1. Acquiring and using information;

2. Attending and completing tasks;

3. Interacting and relating with others;

4. Moving about and manipulating objects;

5. Caring for yourself; and

6. Health and physical well-being.
20 C.F.R. § 416.926a(b)(1). The child is classified as disabled if the child has a “marked”
limitation in any two domains of functioning or an “extreme” limitation in any one domain. 20
CFR. §§ 416.926a(d). A “marked” limitation exists when the impairment or cumulative effect
of the impairments “interferes seriously with [the child’ s] ability to independently initiate, sustain,
or complete activities.” 20 C.F.R. § 416.926a(e)(2)(i). An “extreme” limitation is an impairment
which “interferes very seriously” with the child’s ability to independently initiate, sustain, or
complete activities. 20 C.F.R. § 416.926a(e)(3)(i). If the child has an impairment that meets, and

medically or functionally equals the listings, and the impairment meets the Act’s duration

requirement, the ALJ will find the child disabled. 20 C.F.R. § 416.924(d).

 
Discussion
D The ALJ’s Decision

At step one of the sequential analysis, the ALJ found that X.A. has not engaged in
substantial gainful activity since the application date of August 29, 2014.1 AR. at 19. At step two,
the ALJ found that she suffered from two severe impairments: hearing loss requiring the use of
bilateral hearing aids, and a learning disorder. Jd. At step three, the ALJ determined that neither
impairment was of a severity to meet or medically equal any listings. Jd. at 20. The ALJ further
determined that X.A. had “less than marked” limitation in all but one - the moving about and
manipulating objects - functioning domains, which she determined the child had no limitation in.
AR. at 25-31. Because the child’s impairments did not result in either a “marked” limitation in
two domains of functioning or an “extreme” limitation in one domain, the ALJ concluded that

X.A. was not disabled. Jd.

II) Analysis

Plaintiff argues that the ALJ erred in evaluating the severity of the child’s limitations in
two domains - acquiring and using information, and attending and completing tasks — by rejecting
an opinion of X.A.’s special education teacher, Katherine Finney (“Finney” hereinafter), and by
failing to consider the effects of a structured environment X.A. was in when the ALJ determined
the child’s functioning in both domains. See Pl.’s Br. 9-13. (ECF No. 18). Plaintiff also argues

that the ALJ erred in evaluating X.A.’s hearing impairment under Listing 102.10. Jd. at 13-14.

 

" The ALJ’s decision refers to July 7, 2014 as plaintiff’s application date. AR. at 16, 19.
4

 
a) Acquiring and Using Information

The regulations provide that the domain of acquiring and using information refers to how
well a child acquires or learns information, and how well the child uses the information learned.
20 C.F.R. § 416.926a(g). A child of school-age” should be able to learn to read, write, do math,
and discuss history and science. Id. (g)(2)(iv). The child should be able to use these skills in
academic situations by reading about subjects, producing oral and written projects, solving
mathematical problems alone or as part of group work, and use them in daily living situations at
home or in the community when reading street signs, telling time, or making change. Jd. The
regulations provide that adolescents between the ages of twelve and eighteen — X.A.’s age range
at the time the ALJ issued her decision — should continue to demonstrate what they have learned
in academic assignments and in daily living situations, and apply these skills in practical ways to
prepare themselves to enter the workforce after finishing school. 20 C.F.R. § 416.926a(g)(2)(v).
Here, plaintiff argues that the ALJ erroneously assigned limited weight to the questionnaire
submitted by Phinney, who opined that X.A. had serious problems functioning in this domain.
Pl.’s Br. 9-12. This Court disagrees.

As a general matter, when evaluating a child’s impairments, the ALJ must consider all
evidence available in the record to make a disability determination for a child. 20 CFR. §
416.924a(a). Such evidence may be available from acceptable medical sources, such as the child’s
pediatrician, psychologist, or therapist, or from non-medical sources, such as the child’s parents,
teachers, siblings, and other caregivers who know and have contact with the child. Id.; see also

SSR 09-2P, 2009 WL 396032, at *4 (Feb. 18, 2009). Notably, information from such non-medical

 

? Plaintiff was 10 years old at the time of her application, and was an adolescent at the time the ALJ issued her
decision.

 
sources cannot establish the existence of a medically determinable impairment or disability, even
though in some circumstances it may be relevant because of the special knowledge that the person
providing it might have about the severity of the child’s impairments and functioning. SSR 09-
2P, at *4; see also SSR 06-3p, 2006 WL 2329939, at *4 (Aug. 9, 2006).

When assigning weight to the opinion of a non-medical source such as a teacher, the ALJ
must consider a number of non-exhaustive factors that include the length and frequency of the
teacher’s involvement with the child, the consistency of the teacher’s opinion with the other
evidence, and the degree to which the source presents relevant evidence. See Id. at *4. It bears
noting that the duration of a teacher’s relationship with a child, while important, is not a dispositive
factor. Archer ex rel. J.J.P. v. Astrue, 910 F. Supp. 2d 411, 423 (N.D.N.Y. 2012) (“[T]he duration
of a teacher's relationship with a claimant, while important, is not dispositive.”); see also Spruill
ex rel. J.T. v. Astrue, No. 6:12-CV-6060 MAT, 2013 WL 885739, at *7 (W.D.N.Y. Mar. 8,
2013)(“Information from school teachers cannot establish the existence of a medically
determinable impairment.”). Moreover, for the opinion of a teacher to be given significant weight,
it must be consistent with the other evidence of the record. SSR 06-03p, at *4 (the length of time
that a teacher has known the child and the consistency of the teacher’s opinion with other evidence
are factors that the ALJ must consider); Cohn ex rel. RY. v. Astrue, No. 10-CV-214, 2012 WL
1068824, at *3 (N.D.N.Y. Mar. 29, 2012) (school teacher’s opinion regarding the child’s
functioning was not consistent to the other evidence of the record).

In the present case, it is undisputed that Phinney taught X.A. daily for seven months and

was the only teacher, who assessed her functioning according to the six functioning domains? AR.

 

* The record also contains progress notes submitted by another special education teacher, Gerald Ceregniho, however,
the length and extend of his involvement with the child is unknown. AR. at 237. Also, he has not opined regarding
X.A.’s level of functioning in the six domains,

6

 
at 247. Specifically, Phinney opined that X.A. had a “very serious problem” providing oral
explanations and adequate descriptions, recalling and applying previously learned material, and
applying problem-solving skills in class discussions. AR. at 248. She also determined that X.A.
had a “serious problem” learning new material, and an “obvious problem” understanding school
and content vocabulary, reading and comprehending new material and math problems, and
expressing ideas in written form. Jd. Phinney further opined that the child was at a second-grade
level in reading and math, and at a fourth-grade level in written language. AR. at 247.

As someone who interacted with the child daily, Phinney’s opinion was relevant to the
ALJ’s disability determination, however, the Court finds it was inconsistent with the other
evidence contained in the record. In fact, contrary to Phinney’s assessment, the record
demonstrates that even though X.A. was assigned to a 15:1 special education class, and required
small group setting, frequent redirection and refocusing, the child, nonetheless,
was making consistent progress in reading, writing, and math. AR. at 219-25, 237-44, 261-65. In
fact, the record demonstrates that she was a good reader, tried very hard in reading, was able to
write a five-sentence paragraph about the topic in an organized manner, and, overall, tried her best
every day in the classroom. AR. at 220, 264. X.A. was also very focused in math classes — she
could add, subtract, and multiply, while working on fractions and ratios. Jd Both X.A.’s 2015
and 2016 IEP reports indicated that she was very helpful in the classroom, enjoyed her peers,
participated during lessons, and was a “role model for others in the classroom.” AR. at 220-21,
264-65.

Progress reports submitted by Phinney and Gerald Cereghino demonstrated that at the end
of her 2015-2016 school year, X.A. was making satisfactory progress and was expected to achieve

her IEP goals in both reading and mathematics. AR. at 240. Although she had made less than

 
satisfactory progress in writing due to not having been able to master writing three paragraphs,
Cereghino, nonetheless, indicated that he believed X.A. could still achieve her writing goals. AR.
at 239. Phinney also opined that X.A. worked very hard towards her goals by producing a writing
sample inferencing a text she had read. AR. at 242. Additionally, X.A.’s 2015 Woodcock-Johnson
IV Test of Achievement showed that she overall scored within average in the written expression
category and within the high average range when she was asked to construct more detailed
sentences. AR. at 369. These test results, along with Phinney’s IEP progress reports, in which she
indicated that X.A. could be very descriptive, clearly contradict her assessment of X.A. having
“very serious problem” providing adequate description that plaintiff has greatly relied on in
advancing her argument. AR. at 242; see Cohn ex rel. R.Y. v. Astrue, 2012 WL 1068824, at *3
(the teacher’s opinion that the child had “serious” to “very serious problems” in several functional
domains was inconsistent to test results and educational records showing average written language,
spelling, and cognitive abilities, and the child’s improvement in reading, writing and computation
skills); White o/b/o T.R.W. v. Berryhill, 17-CV-6367P, 2019 WL 1367382, at *6 (W.D.N.Y. Mar.
26, 2019) (the ALJ properly concluded that the child did not have “marked” limitations in the
acquiring and using information domain when the child was a “role model” at school, showed
interest and performed well in his science class, had average to below average marks in his tests
of achievement, and mild cognitive deficits); Hudson ex rel. S.G. v. Astrue, No. 1:06-CV-1342
(LEK/VEB), 2009 WL 1212114, at *7 (N.D.N.Y. Apr. 30, 2009) (substantial evidence supported
the ALJ’s determination that the child had less than marked ability to acquire and use information,
notwithstanding the conclusion of the child’s teacher that he had “serious” and “very serious”

limitations in this domain).

 
The record also demonstrates that contrary to Phinney’s opinion that X.A.’s reading and
math levels were at a second-grade level, X.A. was able to read at the sixth-grade level, and could
“use evidence from the 6™ grade novel ... to answer constructed response questions .. ..”* AR.
at 238. Similarly, the X.A.’s January 2017 score card demonstrates that she was in the seventh
grade English, science, social studies, and math classes, all subjects taught by Phinney, and worked
to her ability in each of them. AR. at 232. Notably, the card also shows that her grades for these
subjects ranged from a B to an A+. AR. at 232-33.

Additionally, X.A.’s hearing testimony supports the ALJ’s determination that her
limitations in this domain did not rise to the level of “marked”. Specifically, X.A. testified that
her favorite subject in school was reading and that she liked reading chapter books. AR. at 61.
She used a laptop in school and had her own cell phone; knew how to tell time: buy candy for
herself and get change back; rode a bicycle; played videogames and sports at school; walked alone
to the corner of her street to catch a school bus; and was responsible for doing chores at home.
AR. at 59-65.

Therefore, the Court finds that the ALJ’s assignment of limited weight to the opinion of
plaintiff’ s special education teacher and her overall determination that the child’s limitations in the

acquiring and using information domain were less than marked, was supported by the record.

b) Attending and completing tasks domain

The domain of attending and completing tasks encompasses a child’s ability to focus and
maintain attention; begin, carry through, and finish activities; initiate and maintain concentration;

filter out distractions; and remain focused on an activity or task at a consistent level of

 

‘ The child’s grandmother testified that X.A. was reading at a third grade level (AR. at 66), however, for the same
reasons as with Phinney’s opinion, such testimony is not supported by the record.

9

 
performance. 20 C.R.F. 416.926a(h). A school-age child should be able to focus attention to
follow directions; remember and organize school materials; complete classroom and homework
assignments; concentrate on details and not make careless mistakes in homework beyond what is
expected; change activities without being distracted; sustain attention well enough to participate
in group sports; read; complete family chores; and complete transition tasks, such as getting ready
for the school bus, change clothes after the gym, or change of classrooms without extra reminders
and accommodation. Jd. The regulations provide that adolescents should be able to pay attention
to longer presentations; maintain concentration while reading textbooks; keep attention on a task
for extended periods of time; independently plan and complete long-range academic projects; and
not distract their peers or be unduly distracted by them in school. 20 C.RF. 416.926a (h)(2)(v).
The regulations identify examples of limited functioning in this domain, which include a child’s
failure to complete activities, such as games or art projects; distractibility or overreaction to
sounds, sights, movement, or touch; frequent interruption of others; or the need for extra
supervision to keep the child engaged in an activity. 20 C.F.R. 416.926a(h)(3).

Similarly to the acquiring and using information domain, plaintiff argues that the ALJ erred
in crediting the opinion of Katherine Phinney, who indicated that X.A. has a “very serious
problem” in completing work accurately without making careless mistakes and an “obvious
problem” focusing long enough to finish assigned activity or task. Pl.’s Br. at 12; AR. at 249.
Phinney also opined that the child had a “slight problem” paying attention when spoken to directly,
sustaining activity during play/sports activities, refocusing to task, carrying out multi-step
instructions, changing from one activity to another, working without distracting herself or others,

and finishing assignments on time. AR. at 249. Analyzing the child’s limitations in this domain,

10

 
the ALJ found that X.A. had “less than marked” limitations (AR. at 27), and the Court does not
see any reason to disturb this conclusion now.

First, the record is void of any medical opinion asserting that X.A. was suffering from
marked limitations in this domain. Instead, it is replete of evidence demonstrating that she was
capable of focusing her attention on a particular task and sustaining it well-enough to participate
in group sports, and in activities that typically required her sole participation. As previously
discussed, X.A. she liked to read, and often brought books from the library to read at home. AR.
at 220. She also liked coloring, journaling, playing outside and on the computer. AR. at 246.
Treatment notes from X.A.’s pediatrician demonstrate that during pendency of this action, she
attended cheerleading and weekly ballet classes, and at some point, was a member of the drill team.
AR. at 285, 296, 374. While at school, X.A. was very helpful in the classroom, and, when at home,
assisted with household choirs, was able to dress, bathe and groom herself, and travel
independently in the neighborhood. AR. at 220-21, 285.

These notes are corroborated by the intelligence evaluation completed by Dr. Santarpia,
state consultative examiner, who determined that X.A. was able to attend to, follow, and
understand age-appropriate directions and instructions, complete age-appropriate tasks, maintain
appropriate social behavior, and adequately interact with peers and adults. AR. at 327-28. She
also opined that plaintiffs working memory fell within the average range of ability. AR. at 327.
Similarly, state agency psychologist Dr. Fabiano noted that X.A. had friends, was able to assist in
household choirs, could dress, bathe, groom herself, and travel independently in her neighborhood.
AR. at 351-52. Even though he determined that the child’s attention and concertation skills were
impaired based on her making a careless mistake in a simple calculation during his examination,

this finding, at most, is indicative of plaintiff’ s limitation in this domain, which does not rise to the

11

 
level of a “marked” limitation. See 20 C.F.R. § 416.926a(e)(2)(i); Grant v. Colvin, No. 12-CV-
962(MAT), 2015 WL 3746707, at *7 (W.D.N.Y. June 15, 2015) (“While there is some evidence
of [the child’s] distractibility, which the ALJ properly considered, the balance of the record shows
that the ALJ relied on substantial evidence when he found a less than marked limitation in this
domain.”). Notably, Dr. Fabiano’s other findings support the ALJ’s conclusion regarding the
child’s functioning in this domain. Specifically, he determined that plaintiff had only mild to
moderate limitations in her ability to complete age-appropriate tasks, and follow and understand
age-appropriate directions, which were not significant enough to interfere with her ability to
function on a daily basis. AR. at 351-52. He also opined that X.A. did not have any limitations in
her ability to respond appropriately to changes in the environment, learn in accordance to her
cognitive functioning, ask questions and request assistance in an age-appropriate manner, and
adequately interact with her peers. /d.; see also Marshall o/b/o "A.M.H." y. Berryhill, No. 16-CV-
000174V(F), 2018 WL 3215648, at *7 (W.D.N.Y. Apr. 3, 2018), report and recommendation
adopted sub nom. Marshall on behalf of A.M.H. v. Comm'r of Soc. Sec. Admin., 16-CV-174, 2018
WL 3209191 (W.D.N.Y. June 29, 2018) (the child’s limitations did not rise to the level of
“marked” limitations when the child did not having problems sustaining attention during play,
waiting to take turns, changing from one activity to another, and organizing school materials, but
had slight problems refocusing when necessary, carrying out single-step instructions and
completing work without careless mistakes); White o/b/o T.R.W. v. Berryhill, 2019 WL 1367382,
at *7 (the child did not have “marked” limitations in the attending and completing tasks domain
when the child showed improvement and stayed after school to receive extra help and when the

treating pediatrician did not diagnose him with ADHD, even though the record contained evidence

12

 
suggesting that the child needed a lot of prompting to complete tasks, had trouble motivating
himself and did not complete homework as much as he should have).

Moreover, assuming hypothetically that the ALJ erred in determining plaintiff’ s limitation
in this domain, which she did not, such error would not change the outcome of the ALJ’s decision
because plaintiff did not suffer marked limitations in any of the remaining domains. Lindner ex
rel. NM.R. v. Colvin, No. 1:13-CV-01058(MAT), 2015 WL 5156877, at *7 (W.D.NLY. Sept. 2,
2015) (even if the ALJ erred in finding no limitations, the error was harmless because plaintiff did

not suffer from a marked limitation in any of the remaining domains).

c) Structured Setting

Plaintiff also argues that the ALJ failed to consider the effects of a structured setting in her
assessment of X.A.’s functioning. Pl.’s Br. at 11. She is correct that the regulations require an
ALJ to consider “the effects of structured or supporting settings” in evaluating the effects of
impairments on a child’s functioning. 20 C.F.R. § 416.924a(b)(5). Even if a child functions well
in a structured or supported setting, the ALJ is required to consider how the child would function
in other settings, and determine whether the child would continue functioning at an adequate level
outside the structured or supportive setting. 20 C.F.R. §416.924a (b)(5)(iv)(C) and (E). However,
while the ALJ must consider the child’s functioning in and outside of a structured setting, the
regulations do not require the ALJ to explicitly discuss such consideration in the decision. Shatraw
ex rel. K.C.Y. v. Astrue, No. 7:11-cv-13(GLS), 2012 WL 589667, at *4 (N.D.N.Y. Feb. 22, 2012)
(internal citation omitted) (the ALJ properly considered the structured setting without explicitly
referencing it in his decision when he assessed reports of the child’s general and special education

teachers, along with the child’s testimony regarding his functioning at home).

13

 
The record here clearly demonstrates that the ALJ gave careful consideration to the entire
record determining the level of the child’s functioning in and outside of the structured environment
X.A. was in. It is undisputed that plaintiff was in a 15:1 self-contained special education
classroom, however, consideration of this fact alone does not warrant a finding of a marked
limitation. Grant v. Colvin, No. 12-CV-962 MAT, 2015 WL 3746707, at *6 (W.D.N.Y. June 15,
2015) (“The fact that Plaintiff was classified as special education does not, standing alone, warrant
a finding ofa marked limitation.”). Contrary to plaintiff's assertions, the ALJ thoroughly reviewed
the child’s performance in school, and discussed X.A.’s hobbies, her participation in an after-
school program and extracurricular activities that she was involved in outside of the school setting
and at home. AR. at 20, 23-25, 27-29; see Watson ex rel. K.L.W. v. Astrue, No. 07-CV-6417T,
2008 WL 3200240, at *5 (W.D.N.Y. Aug. 5, 2008) (the ALJ properly considered plaintiff’ s
functioning both in and outside of structured setting by analyzing medical, non-medical, and
educational evidence, including how she interacted with other children during unstructured periods
of recreation and play). The ALJ also considered X.A.’s medical and educational records in
making her determination that they do not support a finding of the child’s “marked” limitations in
any of the functional domains. See Petrie ex rel. T.T. v. Colvin, No. 7:12-cv-522(GLS), 2013 WL
1500360, at *7 (N.D.N.Y. Apr. 11, 2013) (the ALJ considered the effects of a structured
educational setting when he discussed the child receiving help from his aids in school, seating
arrangements on the school bus and at lunch, and assessed the reports of the child’s teachers,
doctors, school counselor and psychologist); Johnson ex rel. A.J. v. Astrue, No. 11 Civ.
5247(JMF), 2013 WL 1187436, at *15 (S.D.N.Y. Mar. 22, 2013) (the ALJ considered the effects
of the child’s structured setting when he reviewed evidence of the child’s functioning outside the

classroom, including her behavior at home, social history, and evaluations by physicians outside

14

 
the classroom setting). Therefore, consistent with the regulations, the Court finds that the ALJ
considered educational accommodations provided to X.A. when she ultimately determined that the

child suffered from less than marked limitations in the six functional domains.
d) Listing 102.10: Hearing Loss Not Treated with Cochlear Implantation

The regulations provide that in order to meet the requirements of Listing 102.10, a child
must have “[a]n average air conduction hearing threshold of 50 decibels or greater in the better ear
and a marked limitation in speech or language.” See 20 C.F.R. Pt. 404, Subpt. P., App.1, §
102.10(B)(3).°

The record is clear that X.A.’s difficulties with her hearing were first noted in 2012 when
her family started noticing her not responding to her name being called, asking to repeat what was
said, watching television at a loud volume, and not following oral directions.© AR. at 256, 315.
In April 2012, two years prior to the application date, the child underwent a speech-language
evaluation, during which it was determined that she had moderate limitations in receptive language
skills and severe deficits in expressive language. Jd. at 256-58. Plaintiff greatly relies on these
results of the evaluation, along with the opinion of Dr. Ulatowski, to advance her argument that
X.A. has met the Listing, however, the Court finds that such reliance is misplaced for several

reasons.

 

> The regulations describe a child as having a “marked” limitation in speech if:

(i) Entire phrases or sentences in [the child’s] conversation are intelligible to unfamiliar listeners at

least 50 percent (half) of the time but no more than 67 percent (two-thirds) of the time on [the

child’s] first attempt; and (ii) [the child’s] sound production or phonological patterns (the ways in

which [the child] combine[s] speech sounds) are atypical for [the child’s] age.
20 C.F.R. Part 404, Suppart P, App'x 1, Sec. 102.00(B)(5)(a). A “marked” limitation in language is present when the
child’s current and valid test score on an appropriate comprehensive, standardized test of overall language functioning
is at least two standard deviations below the mean. /d., § 102.00(B)(5)(b).

© There are notes suggesting that X.A.’s hearing loss was first suspected by her family in 2013 (AR. at 315), however,
the speech-language evaluation dated April 5, 2012, suggests that the child started exhibiting first signs of hearing
loss in 2012.

15

 
First, at the time of the April 2012 speech evaluation, X.A.’s prognosis to achieve age-
appropriate speech sound production, receptive and expressive language skills was deemed good.
AR. at 260, She was recommended to undergo speech therapy several times per week and continue
with speech and language services she was receiving through her school district. Jd. The record
demonstrates that she, did, in fact, undergo speech therapy from 2013 until February 2014, when
it was recommended that therapy be discontinued because X.A. was making a consistent progress
in syntactic, critical thinking, vocabulary skills, and ability to accurately follow directions. AR. at
262-65, 275. |

As to her hearing, in July 2014, X.A. underwent an audiological evaluation, which revealed
“normal hearing sloping to moderately severe sensorineural hearing loss.” AR. at 315. X.A’s
speech recognition thresholds were in agreement with pure tone average, and her word recognition
ability was either excellent in the right ear and good in the left ear. AR. at 315, 365-66. Asa
result, the child was prescribed hearing aids, which she started wearing shortly after the evaluation
and has worn continuously during pendency of this action. AR. at 322, 357-58, 365-66. Aside
from initially having issues with getting used to wearing and taking care of the hearing aids, they
have significantly improved her hearing to the point she was able to hear her classmates’ whisper.
AR. at. 358. In fact, the results of the child’s subsequent audiological evaluations were similar to
the July 2014 evaluation, and demonstrated that her hearing was “borderline normal hearing
sloping to moderately severe sensorineural hearing loss rising to hearing within normal limits.””

AR. at 365.

 

7 The December 5, 2014 evaluation revealed mild to moderate sensorineural hearing loss rising to hearing within
normal limits, while the November 2015 evaluation results were similar to the July 2014 results that revealed normal
hearing sloping to moderately severe hearing loss rising to hearing within normal limits bilaterally, AR. at 365-66.

16

 
As for the October 1, 2015 opinion of Dr. Ulatowski that plaintiff greatly relies on, the
Court concludes that this opinion alone is incomplete and does not support plaintiff's argument
that X.A.’s hearing loss met or was equal the severity requirement of the Listing. Indeed, at that
time, Dr. Ulatowski opined that X.A. has met the average air conduction hearing threshold criteria,
however, she did not opine regarding plaintiff’ s speech-language abilities, which are required to
be “marked” to meet the second prong of the Listing. (AR. at 356). Instead, she recommended
that X.A. undergo a comprehensive speech-language evaluation to determine if she had, in fact,
met the Listing. /d. No such evaluation was conducted following her opinion, however, the Court
does not find this to be problematic because the child’s hearing loss appeared to stabilize after she
had started wearing hearing aids. In fact, the results of the audiological evaluation conducted by
Dr. Ulatowski a month later, in November 2015, revealed that X.A.’s hearing threshold was 40
decibels in her left ear and 45 decibels in her right ear. AR. at 365. At that time, X.A. had normal
middle year function in both ears; her word reception ability was good in both ears, and her speech
reception thresholds were in agreement with pure tone averages. Jd Additionally, the child’s
hearing loss continued to remain stable through 2016 and 2017, which is evidenced by the February
17, 2017 audiological evaluation by Dr. Ulatowski, who determined that the child did not meet the
average air conduction hearing threshold required by the Listing because her threshold value was
45 decibels in the better ear. AR. at 367. Even though Dr. Ulatowski noted that a slight
insignificant shift in thresholds could affect the pure tone air conduction average, she, nonetheless,
opined that the child’s hearing loss was stable in both ears. Id

Therefore, because the record does not contain evidence that demonstrate that plaintiff s
hearing loss met the average air conduction threshold of 50 decibels or greater in the better ear,

and evidence showing that plaintiff was diagnosed with a “marked” limitation in speech or

17
language, the ALJ’s determination that plaintiff's symptoms did not meet or medically equal the
Listing was supported by substantial evidence.
Conclusion
For the foregoing reasons, the Commissioner’s motion on judgment on the pleadings (ECF
No. 25) shall be granted, and plaintiffs motion for judgment on the pleadings (ECF No. 18) shall
be denied. The complaint is dismissed in its entirety with prejudice. The Clerk of Court is directed
to enter judgment and close the case.

IT IS SO ORDERED.

 

   
 

U
. FRANK P. GERACTI, JR.
ief Judge
nited States District Court

Dated: walsh / 2019
Rochester, New York

18
